WILLSON, O. J.
(after stating the case as above).
 The contention that .the suit being, as shown by appellees’ petition, for sums aggregating more than $1,000, the court below was without power to hear and determine it, must be sustained. When jurisdiction depends, as here, upon the “amount in controversy,” such amount is the aggregate of the sums claimed in the petition. Isbell v. Dredging Co., 113 Tex. 528, 261 S. W. 762; Security Co. v. Bank, 93 Tex. 575, 57 S. W. 22; Rust v. Ry. Co., 107 Tex. 385, 180 S. W. 95. The aggregate of the sum claimed in ap-pellees’ petition was $2,300. The county court was without power to hear and determine a suit in which the amount in controversy was greater than $1,000. R. S. 1925, arts. 1949,1950.
The judgment will be reversed, and the cause will be remanded to the court below, with instructions to dismiss same.